Case 2:19-cv-00384-RSP Document 20 Filed 06/02/20 Page 1 of 2 PageID #: 116
Case 2:19-cv-00384-JRG Document 17 (Ex Parte) Filed 05/29/20 Page 1 of 1 PagelD #:
                                                      89




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

   LONGHORN HD LLC,                                  §
                                                     §
         Plaintiff,                                  §
   v.
                                                                Case o. 2:19-cv-00384-.IRG
                                                     8
   CHECK POINT SOFTWARE                              §
   TECH OLOGIES LTD.,                                §
                                                     §
        Defe da t.                                   §
        CONSENT TO PROCEED BEFORE UNITED STATES MAGISTRATE JUDGE

            In accordance with the provisions of 28 U.S.C. Section 636(c), you a e hereby notified that
   a United States magistrate judge of this district court is available to conduct any or all proceedings
   in this case including a jury or nonjury trial, and to order the entry of a final judgment. Exercise
   of this juri diction by a magistrate judge in, however, permitted only if all parties voluntarily
   consent. You may, without adverse substantive consequences, withhol your con ent, but this will
   prevent the court s trial jurisdiction from being exerci ed by a magistrate judge.

          An appeal from a judgment entered by a magistrate judge shall be taken directly to the
   United States court of appeals for this judicial ci cuit in the same manner as an appeal f om any
   othe judgment of a district court.

                                                    NOTICE

          In accordance with the provisions of 28 U.S.C. 636(c), the parties in this case hereby
   voluntarily consent to have a United States magistrate judge conduct any and all further
   proceedings in the case, including trial, order the entry of a final judgment, and conduct all po t¬
  judgment proceedings.

            Signatures                            Party Represented                      D te




   Dated:
Case 2:19-cv-00384-RSP Document 20 Filed 06/02/20 Page 2 of 2 PageID #: 117
Case 2:19-cv-00384-JRG Document 16 (Ex Parte) Filed 05/28/20 Page 1 of 1 PagelD #:
                                                      88



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION

     LONGHORN HD LLC, §
                                                       §
           Plaintiff,                             §
                                                       §
     V' f Case No. 2:19-cv-00384-JRG
                           9
     CHECK POINT SOFTWARE §
     TECHNOLOGIES LTD., §
                                                       §
          Defe                 da           t.     §

          CONSENT TO PROCEED BEFORE UNITED STATES MAGISTRATE JUDGE

              In accordance with the provisions of 28 U.S.C. Section 636(c), you are hereby notified that
     a United States magistrate judge of this district court is available to conduct any or all proceedings
     in this case including a jury or nonjury trial, and to order the entry of a final judgment. Exercise
     of this jurisdiction by a magistrate judge in, however, permitted only if all parties voluntarily
     consent. You may, without adverse substantive consequences, withhold your consent, but this will
     prevent the court s trial jurisdiction from being exercised by a magistrate judge.

             An appeal from a judg ent entered by a ma istrate jud e shall be taken directly to the
     United States court of appeals for this judicial circuit in the same manner as an appeal f om any
     other judgment of a district court.

                                                      NOTICE

             In accordance with the provisions of 28 U.S.C. 636(c), the parties in this case hereby
      voluntarily consent to have a United States magistrate judge conduct any and all further
      proceedings in the case, including trial, order the entry of a Final judgment, and conduct all post¬
     judgment proceedings.

             Signatures Party Represented Date

                        1/b$ ' Ion ({hoc n j-                      0 May 28,2020




     Dated: May 28, 2020
